                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MALAK BAALIM,                                      )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )           Case No. 4:19-CV-2569 AGF
                                                   )
UNITED STATES OF AMERICA, et al.,                  )
                                                   )
            Defendants.                            )


                                MEMORANDUM AND ORDER

       This matter is before the Court upon the two motions of self-represented plaintiff Malak

Baalim, otherwise known as Norbert K.O. Cody II, for leave to commence this action without

prepayment of the required filing fee. Because the Court found plaintiff’s first motion to proceed

in forma pauperis (ECF No. 4) failed to comply with the Local Rules of this Court and the

federal statute under which it may be granted, the Court directed plaintiff to file a new motion.

See ECF No. 7. Having reviewed the new motion (ECF No. 8) and the financial information

submitted in support, the Court will grant the new motion and deny the first motion as moot. See

28 U.S.C. § 1915(a)(1). Furthermore, as discussed below, the Court will dismiss the complaint

because it is frivolous and fails to state a claim upon which relief may be granted. See 28 U.S.C.

§ 1915(e)(2).

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, is malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than “legal conclusions” and “[t]hreadbare recitals of the
elements of a cause of action [that are] supported by mere conclusory statements.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which

is more than a “mere possibility of misconduct.” Id. at 679. “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678. Determining whether a

complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense. Id. at 679.

        An action is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). The term “frivolous, when applied to a complaint,

embraces not only the inarguable legal conclusion, but also the fanciful factual allegation.” Id.

(internal quotations omitted). While federal courts should not dismiss an action commenced in

forma pauperis if the facts alleged are merely unlikely, the court can properly dismiss such an

action if the allegations in the complaint are found to be “clearly baseless.” Denton v.

Hernandez, 504 U.S. 25, 32 (1992) (citing Neitzke, 490 U.S. at 327). Allegations are clearly

baseless if they are “fanciful,” “fantastic,” “delusional,” or if they “rise to the level of the

irrational or the wholly incredible.” Id. at 32-33.

        When reviewing a pro se complaint under 28 U.S.C. § 1915, the Court accepts the well-

plead facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and liberally construes the

complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520

(1972). A “liberal construction” means that if the essence of an allegation is discernible, the

district court should construe the plaintiff’s complaint in a way that permits his or her claim to be

considered within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir.

2015). However, even pro se complaints are required to allege facts which, if true, state a claim



                                                  -2-
for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional facts or to

construct a legal theory for the pro se plaintiff that assumed facts that had not been pleaded).

                                          The Complaint

       On September 12, 2019, plaintiff “Malak-Baalim,” otherwise known as Norbert K.O.

Cody II, filed a seventy-eight-page document with the Court titled “Notice of Tort Claim and

Opportunity to Cure.” ECF No. 1. In that document, plaintiff claims to be a “creditor” against

“Debtor[s]” United States of America, St. Charles County, State of Missouri, St. Charles County

Municipal Court, Judge Joel David Brett, St. Peters Police Department, and Missouri State

Highway Patrol. Id. at 1.

       It is incredibly difficult to decipher the allegations of plaintiff’s long complaint. The

complaint contains no clear statement of facts nor a clear, valid legal authority or theory.

Plaintiff states the date of injury as “08-15-2019,” however the incidents he details in his

complaint range in date from February to August 2019. The complaint begins with a one-page

“Affidavit of Notice of Default and Opportunity to Cure” in which plaintiff alleges that the

defendants agreed to contract terms with him but their silence in response to plaintiff’s demands

on these terms “established irrevocable debt.” ECF No. 1 at 2. Plaintiff claims he served

defendants by certified mail with his claims and because they have not responded in ten days, his

complaint serves as a “notice of default” against them. Plaintiff states that this is “based on gods

law per Hebrews 6:16-17” and that he has the power to issue default under “universal principles

mandated by the maxims of commercial law; which is God’s law.” Id. Plaintiff then includes a

blank page except for the title: “Notice of Full Disclosure as to the Commercial Lien Process –

Notice of Lien UCC1.” Id. at 3.



                                                -3-
       Next, plaintiff states his requested relief of the total amount of “$1.354204370202e+17

(lawful us silver Dollars).” ECF No. 1 at 4. As a “Presettlement Offer,” plaintiff offers to accept

half this dollar amount plus other conditions which include: vacating all cases involving him,

placing his name on the “Do Not Stop or Detain” list, releasing an escrow account to him, and

transferring a list of properties to him and his organization. Id.

       The next twenty pages of the complaint are titled “Affidavit of Negative Adverment” and

they contain numerous random and unrelated allegations of wrongdoing by a variety of people,

companies, courts, and police departments. The Court notes that many of the situations plaintiff

complains about do not involve any of the named defendants. In the majority of the incidents

described, plaintiff explains his “sovereign status” to people and he does not get the response he

would like. He then claims his rights have been violated and that he has a “uniform commercial

code” claim against them. For example, plaintiff describes multiple encounters with the police

where they request to see his driver’s license and vehicle registration. In response, plaintiff

explains his “sovereign status” and his “right to travel.” After receiving tickets from multiple

police officers, plaintiff simply mails them back to the police department warning them to “cease

and desist.”

       However, plaintiff does not only discuss his “sovereign status” with the police. He

explains it to a hotel clerk “to make her aware not to violate his human rights;” to a towing

company operator in an attempt to avoid paying the cost to reclaim his vehicle; and to a bank

representative in an attempt to open an account without a driver’s license. ECF No. 1 at 6, 10,

11. Plaintiff also seems to use this justification to avoid paying child support obligations. Id. at

20.




                                                -4-
       Plaintiff describes himself as the “messenger of the Lord” and discusses how shock

devices, and other weapons, do not work against a “natural man” like himself. ECF No. 1 at 5.

In his final page of ‘Negative Adverments,’ plaintiff summarizes by claiming that there is a “St.

Louis City wide conspiracy” against him and that he “charge[s] the UNITED STATES with

treason to the law of the Land.” Id. at 24.

       The remaining fifty plus pages of plaintiff’s complaint lists over a hundred different

people and organizations, including police officers, judges, prosecutors, and many local cultural

sites. For each listed, the plaintiff states the alleged damages owed to him. He seeks a range

between millions to trillions of dollars from each one. ECF No. 1 at 25-78.

     Attachment to Plaintiff’s Second Motion for Leave to Proceed In Forma Pauperis

       Plaintiff included additional information in an attachment to his second motion for leave

to proceed in forma pauperis, filed December 27, 2019. See ECF No. 8-1. Plaintiff summarizes

his allegations against defendant courts and judges in this attachment. Plaintiff states that when

summoned to court, he would ask the judge to show “the proper documentation ‘oath of office’

and ‘delegation of authority’ papers” so that plaintiff could make sure that the judge “had the

court authority to act as Judge” on that specific date. According to plaintiff, when the judge

could not provide these documents that are “required by law,” he was within his “freeman” rights

to not enter the court. As a result of this denial of due process of law, he sent his “tort claim.”

When there was no response, he filed the instant action in this district court “to report the abuse

of power.” Id. at 1.

       Also discussed in this attachment, plaintiff rejects the title of “sovereign citizen” and

informs the Court that he considers the title a defamation of his character. ECF No. 8-1 at 1.

Plaintiff says that the use of the term “sovereign citizen” in his complaint is only intended to



                                                 -5-
mean that he is a “freeman.” Id. Plaintiff states that the only organization that he is a part of is

the non-profit “THE GOODFIGHTERS,” but he does not elaborate on any aspects of this

organization. Id.

                                             Discussion

       Having reviewed and liberally construed plaintiff’s pleadings, the Court finds that

plaintiff’s complaint is frivolous and fails to state a claim upon which relief may be granted. It is

therefore subject to dismissal under 28 U.S.C. § 1915(e)(2).

       Federal courts are courts of limited jurisdiction and plaintiff’s claim that he brings his

complaint under “God’s laws” is not sufficient to establish a valid, legally cognizable claim in

federal court. The Federal Rules of Civil Procedure require litigants to formulate their pleadings

in an organized and comprehensible manner. Even pro se plaintiffs are required to set out not

only their alleged claims in a simple, concise, and direct manner, but also the facts in support of

such claims. See McNeil v. United States, 508 U.S. 106, 113 (1993). Here, plaintiff has not done

so. While this Court must liberally construe pro se filings, this Court will not construct claims or

assume facts that plaintiff has not alleged. The allegations of plaintiff’s complaint fail to state a

claim upon which relief may be granted.

       Although rejected by plaintiff, as the Court noted in its Order issued December 16, 2019,

plaintiff describes himself repeatedly as a “sovereign” throughout his complaint. Plaintiff also

asserts that judicial courts lack jurisdiction over him. Claims of this “sovereignty” nature

completely lack merit and have been summarily rejected as frivolous by the Eighth Circuit Court

of Appeals and other federal courts. See United States v. Hart, 701 F.2d 749, 750 (8th Cir. 1983)

(characterizing as frivolous an appeal in tax case challenging government’s jurisdiction over

“sovereign citizen”); United States v. Sterling, 738 F.3d 228, 233 n. 1 (11th Cir. 2013); United



                                                 -6-
States v. Benabe, 654 F.3d 753, 761-67 (7th Cir. 2011) (collecting cases rejecting claims of

individual sovereignty including claims of a “sovereign citizen” or a “secured-party creditor”).

       Additionally, the Court finds many statements in the complaint to be fanciful and perhaps

delusional. Plaintiff’s request for relief in the amount of “$1.354204370202e+17 (lawful us

silver Dollars)” and his general demand that the United States “vacate property” and “forfeit all

operations to the Goodfighters LLC,” are nonsensical and “rise to the level of the irrational or the

wholly incredible.” ECF No. 1 at 4, 24; Denton, 504 U.S. at 33. In addition, plaintiff claims

that he is the “messenger of the Lord” and that weapons do not work on him because he is a

“natural man.” Id. at 5. The Court finds that plaintiff’s allegations are clearly baseless as

defined in Denton. The Court will therefore dismiss this action as frivolous and for failure to

state a claim upon which relief may be granted under 28 U.S.C. § 1915(e)(2).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s second motion to proceed in forma pauperis

[ECF No. 8] is GRANTED.

       IT IS FURTHER ORDERED that plaintiff’s first motion to proceed in forma pauperis

[ECF No. 4] is DENIED as moot.

       IT IS FURTHER ORDERED that this action is DISMISSED. A separate order of

dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 15th day of January, 2020.


                                                 AUDREY G. FLEISSIG
                                                 UNITED STATES DISTRICT JUDGE



                                                -7-
